Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 07-2494

                          GERALD BRYAN DUGGAN,

                         Plaintiff, Appellant,

                                      v.

              U.S. SECURITIES AND EXCHANGE COMMISSION,

                          Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Reginald C. Lindsay, U.S. District Judge]


                                   Before

                        Lynch, Circuit Judge,
                    Selya, Senior Circuit Judge,
                     and Howard, Circuit Judge.



     Gerald Bryan Duggan on brief pro se.
     Kevin D. Solonsky, Senior Counsel, Brian G. Cartwright,
General Counsel, Melinda Hardy, Assistant General Counsel, on brief
for appellee.



                               May 15, 2008
           Per Curiam.      After carefully considering the record and

briefs on appeal, we affirm for substantially the reasons developed

in the district court.

           The Securities and Exchange Commission made an adequate

showing at summary judgment that it had conducted a search that was

reasonably calculated to disclose requested documents.            Gillin v.

IRS, 980 F.2d 819 (1st Cir. 1992); Maynard v. CIA, 986 F.2d 547

(1st Cir. 1993). The appellant could not rely upon mere innuendo

and speculation to overcome that showing. Medina-Munoz v. R. J.

Reynolds Tobacco Co., 896 F.2d 5 (1st Cir. 1990).           See also   Davila

v. Corporacion De P.R. Para la Defusion Publica, 498 F.3d 9 (1st

Cir. 2007).    Finally, the appellant made no showing that the

district   court   abused   its   broad   discretion   in    ruling    on   his

discovery motions.     Ayala-Gerena v. Bristol Myers-Squibb Co., 95

F.3d 86 (1st Cir. 1996).

           Affirmed. 1st Cir. Loc. R. 27.0(c).




                                    -2-